DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.
 
Response to Amendment
Applicant’s amendment dated 10/28/2020, in which claims 1-2, 9, 16 were amended, has been entered.

Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 recites “wherein the second electrode is in contact with the conductive layer” which is recited in claim 1 on which claim 8 depends. 
Appropriate correction is required.

Specification
The specification is objected to as failing to provide contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same.  Correction of the following is required: 
Claim 1 or 9 recites the limitation “a connection electrode provided at the low level voltage line contact portion and electrically connected to the low level voltage line, the conductive layer is in contact with the connection electrode at the low level voltage line contact portion” while dependent claims 4-8 or claims 11-15  recites “wherein the planarization layer and the passivation layer include a contact hole therein; wherein the second electrode is connected with the low level voltage line via the contact hole; the conductive layer is connected with the low level voltage line via the contact hole.” However, the specification does not describe the above claimed subject matter. Specifically, the specification and the drawings only disclose the conductive layer is contact with the connection electrode [220] formed within the planarization layer [150] and the passivation layer [140]. Therefore the specification and the drawing fails to disclose “the conductive layer is in contact with the connection electrode at the low level voltage line contact portion” and “the conductive layer is connected with the low level voltage line via the contact hole.” 
Claim 16 recites “the conductive layer being in contact with the second electrode and the low level voltage line at the low level voltage line contact portion.” However, the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-8, 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 4-8, claims 4-8 recites “wherein the planarization layer and the passivation layer include a contact hole therein; wherein the second electrode is connected with the low level voltage line via the contact hole; the conductive layer is connected with the low level voltage line via the contact hole” while claim 1 on which claims 4-8 depends recites “a connection electrode provided at the low level voltage line 

Regarding claims 11-15, claims 11-15 recites “wherein the planarization layer and the passivation layer include a contact hole therein; wherein the second electrode is connected with the low level voltage line via the contact hole; the conductive layer is connected with the low level voltage line via the contact hole” while claim 9 on which claims 11-15 recites “a connection electrode provided at the low level voltage line contact portion and electrically connected to the low level voltage line, the conductive layer is in contact with the connection electrode at the low level voltage line contact portion”. However, the 

Regarding claims 16-20, claim 16 recites “the conductive layer being in contact with the second electrode and the low level voltage line at the low level voltage line contact portion.” However, the specification does not disclose “the conductive layer being in contact with the low level voltage line at the low level voltage line contact portion.” Besides, claim 20 recites “wherein the second electrode is electrically connected to the low level voltage line through the second and fourth contact holes.” However, the specification does not disclose “a connection electrode disposed at a low level voltage line contact portion of the non-active area” and “wherein the second electrode is electrically connected to the low level voltage line through the second and 
The specification is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same (37 C.F.R. 1.71). 
Consequently, the pending specification fails to provide a written description of the invention, discovery and the manner/process of making and using the same. Thus Applicant has not shown possession of the claimed invention at the time of the invention.
"Generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed [see Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en banc)].” The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
	Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.
	
For the purpose of this Action, “contact hole” recited in claims 4-8 and 11-15 will be interpreted and examined as --the connection electrode--.
	
For the purpose of this Action, the limitation of “the conductive layer being in contact with the second electrode and the low level voltage line at the low level voltage line contact portion” of claim 16 will be interpreted and examined as -- the conductive layer being in contact with the second electrode and the connection electrode at the low level voltage line contact portion.—
	
For the purpose of this Action, the limitation “fourth contact hole” recited in claims 18 and 20 will be interpreted and examined as -- the connection electrode--.

	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US Pub. 20170186831) in view of Toyoda et al. (US Pub. 20100007272), Kim et al. (US Pub. 20140183501), Kubota (US Pub. 20080197778).
In this rejection, to consistent with paragraph [0009], paragraph [0044] of the pending application, emission area is interpreted and examined as an area corresponding to an aperture portion defined by the bank. 
Regarding claims 1 and 3, Nam et al. discloses in Fig. 6H an electroluminescent display device comprising: 
a substrate [101] including an active area [aperture portion] and a non-active area surrounding the active area, the non-active area includes a low level voltage line contact portion [CP].
a first electrode [132] provided on the substrate [101] [paragraph [0060]]; 
a bank [138] covering an end of the first electrode [132] and defining an emission area [paragraph [0035]]; 
an emission layer [134] provided on the first electrode [132] in the emission area defined by the bank [138]; 
a second electrode [portion of 136 formed on 134] provided on the emission layer [134] and the bank [138], the second electrode [portion of 136 formed on 134] disposed on some portions of the bank [138] and exposing other portions of the bank [138] at the low level voltage line contact portion;
a conductive layer [portion of 136 formed on 168b] provided on the bank [138] and the low level voltage line contact portion, wherein the conductive layer [portion of 136 formed on 168b] is excepted from the emission area;

wherein the conductive layer [portion of 136 formed on 168b] is in contact with the second electrode [portion of 136 formed on 134], the exposed other portions of the bank [138] and the connection electrode [168b] at the low level voltage line contact portion.

    PNG
    media_image1.png
    430
    829
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    414
    777
    media_image2.png
    Greyscale


the active area including a plurality of aperture portions;
the emission area corresponding to each of the aperture portions.
However, Nam et al. discloses the device is an OLED display device. Thus, it would be so obvious that the active area of an OLED display device including a plurality of aperture portions and the emission area corresponding to each of the aperture portions. 
For further providing support for a known configuration of active region and emission region of a display device, Toyoda et al. is cited.
Toyoda et al. discloses in Fig. 1, Fig. 2, Fig. 6, Fig. 7-Fig. 8, paragraph [0025]-[0026], [0030]-[0032], [0040], [0054]
the active area including a plurality of aperture portions;
the emission area [17B, 17G, 17R] corresponding to each of the aperture portions.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Toyoda et al. into the method of Nam et al. to include the active area including a plurality of aperture portions; the emission area corresponding to each of the aperture portions. The ordinary artisan would have been motivated to modify Nam et al. in the above manner for the purpose of providing suitable cross-section view and plan view of the active region of an OLED display device. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

the conductive layer provided on the second electrode;
wherein the conductive layer includes a reflective material.
Kim et al. discloses in Fig. 2C 
the conductive layer [290C] provided on the second electrode [156A].
Kim et al. further discloses in Fig. 2A-2C
wherein the conductive layer [290C] is excepted from the emission area; and
wherein the conductive layer [290C] is in contact with the second electrode [156A], the exposed other portions of the bank [117A] and an underlying electrode [261A] at the low level voltage line contact portion. 
Kim further discloses in paragraph [0071] the configuration of the supplemental conductive layer can vary according to the desired electrical conductivity and the arrangement of the contact area with the cathode.
Kubota et al. discloses in Fig. 9 and paragraph [0005], [0056]-[0057], [0084]
the conductive layer [150] provided on the second electrode [72];
wherein the conductive layer [150] includes a reflective material [aluminum].
Kubota also disclose in Fig. 9 that wherein the conductive layer [150] is excepted from the emission area.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kim et al. and Kubota et al. into the method of Nam et al. and Toyoda et al. to include the conductive layer provided on the second electrode; wherein the conductive layer includes a reflective material. The ordinary artisan would have been motivated to modify Nam et al. .

Claims 2, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US Pub. 20170186831) in view of Toyoda et al. (US Pub. 20100007272), Kim et al. (US Pub. 20140183501), Kubota (US Pub. 20080197778) as applied to claim 1 above and further in view of Park (US Pub. 20140183479)
Regarding claim 2, Nam discloses in Fig. 6H 
wherein the non-active area further includes a pad portion [DP].
Nam fails to disclose
the non-active area includes gate driver.
Park et al. discloses in paragraph [0040]-[0041]
the non-active area includes gate driver.
It would have been obvious to one of ordinary skill in the art at the time of the 

Regarding claims 4, 5, 6, 7, Nam et al. discloses in Fig. 6H
a planarization layer [148] provided below the first electrode [132] and a passivation layer [118] provided below the planarization layer [148], wherein the planarization layer [148] and the passivation layer [118] include the connection electrode [168b] therein;
wherein the second electrode [136] is provided at the active area and the low level voltage line contact portion [CP];
wherein the second electrode [136] is connected with the low level voltage line [162] via the connection electrode [168b];
wherein the second electrode [136] is disposed at the aperture portion.

    PNG
    media_image2.png
    414
    777
    media_image2.png
    Greyscale


wherein the second electrode [136] is connected with the low level voltage line [162] via the connection electrode [168b].
As stated above, the combination of Nam et al., Kim et al. and Kubota discloses wherein the second electrode is in contact with the conductive layer.

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US Pub. 20170186831) in view of Kim et al. (US Pub. 20140183501), Kubota (US Pub. 20080197778)
Regarding claims 9 and 10, Nam et al. discloses in Fig. 6H an electroluminescent display device comprising: 
a substrate [101] where an active area and a non-active area are defined; 
a first electrode [132] disposed on the substrate [101] [paragraph [0060]]; 
a bank [138] covering both lateral ends of the first electrode [132] and defining an emission area which corresponds to the aperture portion of the active area [paragraph [0035]]; 
an emission layer disposed on the first electrode [132] and in the emission area defined by the bank [138]; 
a second electrode [136 formed on 134] disposed on the emission layer [134] and the bank in the active area, the second electrode [portion of 136 formed on 134] disposed on some portions of the bank [138] and exposing other portions of the bank [138] in the non-active area; 
a low level voltage line [162] disposed at a low level voltage line contact portion 
a conductive layer [portion of 136 formed on 168b] provided on the bank [138] in the active area, the conductive layer [portion of 136 formed on 168b] contacting with the second electrode [portion of 136 formed on 134] on the bank, the exposed other portions of the bank [138] and the connection electrode [168b] at the low level voltage line contact portion, wherein the conductive layer [portion of 136 formed on 168b] is excepted from the emission area.

    PNG
    media_image1.png
    430
    829
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    414
    777
    media_image2.png
    Greyscale

Nam et al. fails to disclose
the active area corresponding to middle portions of the substrate, and the non-active area corresponding to circumference portions of the substrate.
Kubota discloses in Fig. 1A-Fig. 1B, Fig. 7, Fig. 9 
the active area [A] corresponding to middle portions of the substrate, and the non-active area [B] corresponding to circumference portions of the substrate.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kubota into the method of Nam et al. to include the active area corresponding to middle portions of the substrate, and the non-active area corresponding to circumference portions of the substrate. The ordinary artisan would have been motivated to modify Nam et al. in the above manner for the purpose of providing suitable plan view of part of the configuration of a light emitting device. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

the conductive layer provided on the second electrode;
wherein the conductive layer includes a reflective material.
Kim et al. discloses in Fig. 2C 
the conductive layer [290C] provided on the second electrode [156A].
Kim et al. further discloses in Fig. 2A-2C
wherein the conductive layer [290C] is excepted from the emission area; and
wherein the conductive layer [290C] contacting with the second electrode [156A], the exposed other portions of the bank [117A] and an underlying electrode [261A] at the low level voltage line contact portion. 
Kim further discloses in paragraph [0071] the configuration of the supplemental conductive layer can vary according to the desired electrical conductivity and the arrangement of the contact area with the cathode.
Kubota et al. discloses in Fig. 9 and paragraph [0005], [0056]-[0057], [0084]
the conductive layer [150] provided on the second electrode [72];
wherein the conductive layer [150] includes a reflective material [aluminum].
Kubota also disclose in Fig. 9 that wherein the conductive layer [150] is excepted from the emission area.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kim et al. and Kubota et al. into the method of Nam et al. and Toyoda et al. to include the conductive layer provided on the second electrode; wherein the conductive layer includes a reflective material. The ordinary artisan would have been motivated to modify Nam et al. 

Regarding claim 11, 12, 13, 14, Nam et al. discloses in Fig. 6H
a planarization layer [148] disposed below the first electrode [132] and a passivation layer [118] disposed below the planarization layer [148], wherein the planarization layer [148] and the passivation layer [118] have the connection electrode [168b];
wherein the second electrode [136] is disposed at the low level voltage line contact portion;
wherein the second electrode [136] is electrically connected with the low level voltage line [162] through the connection electrode [168b];
wherein the second electrode [136] is disposed at the aperture portion.


wherein the second electrode [136] is electrically connected with the low level voltage line [162] through the contact hole [168b].
As stated above, the combination of Nam et al., Kim et al. and Kubuta disclose wherein the second electrode is in contact with the conductive layer.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US Pub. 20170186831) in view of Kim et al. (US Pub. 20140183501), Kubota (US Pub. 20080197778) and Park (US Pub. 20140183479).
Regarding claims 16 and 17, Nam et al. discloses in Fig. 6H an electroluminescent display device comprising:
a substrate [101] where an active area and a non-active area are defined, wherein the active area includes an aperture portion and a bank portion, and the non-active area includes a pad portion [DP] and a low level voltage line contact portion [CP];
a thin film transistor [100] disposed at the aperture portion of the active area;
a passivation layer [118] covering the thin film transistor [100] and having first [portion of 120 formed within 118] and second [portion of 168b or formed within 118] contact holes [paragraph [0059];
a first electrode [132] disposed at the aperture portion and electrically connected to the thin film transistor [100] through the first contact hole [portion of 120 formed within 118][paragraph [0060]];
a bank portion [138] covering both lateral ends of the first electrode [132] and defining an emission area which corresponds to the aperture portion of the active area 
a second electrode [136] disposed on an emission layer [134] and the bank portion [138]; 
the emission layer disposed between the first [132] and second [136] electrodes in the emission area defined by the bank portion [138]; 
a low level voltage line [162] disposed at a low level voltage line contact portion of the non- active area, a connection electrode [portion of 168b formed within 148] disposed at the low level voltage line contact portion [CP] of the non- active area and electrically connected to the low level voltage line [162] through the second contact hole [portion of 168b formed within 118][paragraph [0029]];
a conductive layer [portion of 136 formed on 168b] positioned at the bank [138] in the active area, the conductive layer [portion of 136 formed on 168b] being in contact with the second electrode [portion of 136 formed on 134] and the connection electrode [portion of 168b formed within 148] at the low level voltage line contact portion, wherein the conductive layer [portion of 136 formed on 168b] is excepted from the emission area.

    PNG
    media_image1.png
    430
    829
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    414
    777
    media_image2.png
    Greyscale

Nam et al. fails to disclose
the conductive layer provided on the second electrode;
wherein the conductive layer includes a reflective material.
Kim et al. discloses in Fig. 2C 
the conductive layer [290C] provided on the second electrode [156A].
Kim et al. further discloses in Fig. 2A-2C
wherein the conductive layer [290C] is excepted from the emission area; and
wherein the conductive layer [290C] contacting with the second electrode [156A], the exposed other portions of the bank [117A] and an underlying electrode [261A] at the low level voltage line contact portion. 
Kim further discloses in paragraph [0071] the configuration of the supplemental conductive layer can vary according to the desired electrical conductivity and the arrangement of the contact area with the cathode.
Kubota et al. discloses in Fig. 9 and paragraph [0005], [0056]-[0057], [0084]
the conductive layer [150] provided on the second electrode [72];

Kubota also disclose in Fig. 9 that wherein the conductive layer [150] is excepted from the emission area.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kim et al. and Kubota et al. into the method of Nam et al. and Toyoda et al. to include the conductive layer provided on the second electrode; wherein the conductive layer includes a reflective material. The ordinary artisan would have been motivated to modify Nam et al. and Toyoda et al. in the above manner for the purpose of providing an organic light emitting display device adopting a supplemental conductive layer for reinforcing the functionality of the auxiliary electrode and to reduce the voltage drop caused by the high electrical resistivity of the cathode; providing suitable configuration of the supplemental conductive layer according to the desired electrical conductivity and the arrangement of the contact area with the cathode; it is possible to reduce occurrence of breakage or crack in the second electrode due to the influence of the step formed by the conductive layer. Thus, luminance non-uniformity of the light emitting elements due to a decrease in voltage in the second electrode is suppressed; providing suitable material for the conductive layer [paragraph [0067]-[0071] of Kim et al., paragraph [0005], [0084] of Kubota et al.].
Nam et al. fails to disclose
the non-active area includes gate driver.
Park et al. discloses in Fig. 1, Fig. 4 and Fig. 8
the non-active area includes gate driver [191][paragraph [0039]-[0041]];


Regarding claims 18, 19 and 20, Nam et al. discloses in Fig. 6H
a planarization layer [148] disposed between the first electrode [132] and the passivation layer [118] having a third contact hole [upper portion of 120] and the connection electrode [portion of 168b formed within 148] respectively connected to the first [portion of 120 formed within 118] and second [portion of 168b formed within 118] contact holes of the passivation layer [118];
wherein the second electrode [136] is disposed at the low level voltage line contact portion;
wherein the second electrode [136] is electrically connected to the low level voltage line [162] through the second contact hole [portion of 168b formed within 118] and the connection electrode [portion of 168b formed within 148].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822